                                                                                     U.S. DISTRICT COURT
                                                                                 NORTHERN DISTRICT OF TEXAS
    Case 4:18-cv-00100-A Document 48 Filed 04/04/19                     Page 1 of 5 PageID
                                                                                      FILED322
                                                                                                              .,_, r·
                                                                                        APR - 4 2019
                    IN THE UNITED STATES DISTRICT COURT F R THp
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION          CLERK, U.S. DISTRICT COURT
                                                                                    By·--.,.,~--­
                                                                                         )cputy
UNITED STATES OF AMERICA,                )
                                         )                       Case No. 4:18-cv-00100-A
            Plaintiff,                   )
                                         )
             v.                          )
                                         )
MARY HELEN SUAREZ, CARLOS                )
APARICIO, TAX RESCUE II, LLC,            )
TARRANT COUNTY TAX ASSESSOR-             )
COLLECTOR, and PROPEL FINANCIAL          )
SERVICES, LLC d/b/a RETAX FUNDING, )
Individually and as successor company of )
BNC RETAX, LLC d/b/a RETAX FUNDING, )
                                         )
            Defendants.                  )
_________________________ )
                                        FINAL JUDGMENT

        Consistent with (a) the United States' Motion for Entry of Final Judgment on the Pleadings

(b) the court's prior orders (ECFs' 23, 31, 37 & 45), and (c) the Joint Stipulation of Lien Priorities

that were filed in the above-captioned action,

       The court ORDERS, ADJUDGES, and DECREES that the United States have and recover

from Mary Helen Suarez the sum of $2,543,155. I 0 as of April I 7, 2017, plus prejudgment

interest thereon at the rates set forth in 26 U.S.C. § § 6601 and 6621, and post-judgment interest

on the total at the rate established by 28 U.S. C.§ 1961(c) from date of judgment until paid.

         The court ORDERS, ADJUDGES, AND DECREES that property located at 6707 Lion

Gate Court, Arlington, Texas 76001 shall be sold to enforce the United States' federal tax liens

consistent with the Order of Foreclosure and to Vacate entered on March 15,2019 (ECF 45), and

that the proceeds from such sale shall be deposited into the registry of the court, subject to

confirmation of the sale, and then distributed in the following order:


                                                   I
    Case 4:18-cv-00100-A Document 48 Filed 04/04/19                  Page 2 of 5 PageID 323


               a. First, to the costs of sale to the IRS:       $ (to be determined)
               b. Second to Tanant County's outstanding ad valorem taxes:

                   if paid by July 1, 2019                            $6,009.67
                   if paid after July 1, 2019, but before
                   August 1,2019                                      $6,060.59
                   if paid after August 1, 2019, but before
                   September 1, 2019                                  $6,111.53

               c. Third, to Tax Rescue's claim:

                   if paid by June 30,2019                        $75,491.98
                   if paid after June 30,2019, add $24.22 per day

                   Provided however that in the event that the prope1iy does not sell for an
                   amount sufficient to fully pay the claims of Tax Rescue and Tarrant County,
                   the proceeds of sale remaining after the payment of costs of sale shall be paid
                   pro rata to Tarrant County and Tax Rescue.

               d. fourth, to the United States Department of Justice, for application against the

       federal tax liabilities of Mary Helen Suarez.

               e. Fifth, any remaining funds to Mary Helen Suarez.

       Except to the extent paid by stipulation, each party bears their respective costs and

attorney fees associated with this proceeding.

       The court FINDS that this is the Final Judgment in the above-captioned action, and

ORDERS that any relief sought by the complaint of plaintiff, United States of America, or by the

pleading of any other pmiy to this action, in this action that is not granted by this Final Judgment

be, and is hereby, denied.

       SIGNED April4, 2019.
Case 4:18-cv-00100-A Document 48 Filed 04/04/19   Page 3 of 5 PageID 324
Case 4:18-cv-00100-A Document 48 Filed 04/04/19   Page 4 of 5 PageID 325
Case 4:18-cv-00100-A Document 48 Filed 04/04/19   Page 5 of 5 PageID 326
